Citation Nr: 0501457	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
including as secondary to exposure to the herbicide Agent 
Orange.

2.  Entitlement to service connection for Diabetes Mellitus 
Type II (DM II), including as secondary to exposure to the 
herbicide Agent Orange.

3.  Entitlement to service connection for a pancreatic 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.  Available service personnel records reflect 
that he served in Vietnam from February 1966 to December 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A motion to advance this case on docket, due to the veteran 
having terminal cancer, was received by the Board in 
September 2003.  This motion was granted by the Board in 
October 2003.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

This case was previously before the Board in October 2003, 
when it was remanded for further development.  The case is 
now before the Board.

The issue of entitlement to service connection for colon 
cancer, including as secondary to exposure to the herbicide 
Agent Orange addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  The medical evidence does not establish that the veteran 
manifests a diagnosis of DM II.

3.  The medical evidence does not establish that the veteran 
manifests a disease of the pancreas.


CONCLUSIONS OF LAW

1.  DM II, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).

2.  A pancreatic disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the veteran's claim, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for DM II, including as secondary to 
exposure to the herbicide Agent Orange, and for a pancreatic 
disorder.  VA has complied with the notice and duty to assist 
provisions of the VCAA, and the veteran was advised by VA of 
the information required to substantiate his claim for 
service connection for DM II and a pancreatic disorder.  

The RO issued VCAA letters in April and December 2002, and in 
November 2003.  The December 2002 letter did not discuss 
pancreatic disease, however, the other two letters did 
identify all three of the veteran's claims.  In addition, the 
January 2003 statement of the case gave specific information 
as to the changes in the law and regulations effected by the 
VCAA along with information regarding the evidence needed to 
substantiate his claims for service connection for these 
disabilities, as well as regulations governing the service 
connection of disabilities claimed as a result of exposure to 
Agent Orange.  In particular, the January 2003 statement of 
the case and September 2004 supplemental statement of the 
case, and the VCAA letters, in aggregate, informed the 
veteran that in order to establish service connection, he 
needed to present medical evidence of a current disability 
(DM II and a pancreatic disorder) and evidence of inservice 
treatment for or symptoms of a pancreatic condition, and 
medical evidence that the claimed conditions were the result 
of his service.  In the case of DM II, the veteran was 
notified that the condition was considered to be presumptive 
for veterans who had served in Vietnam.  Exposure to Agent 
Orange was presumed, based on the veteran's service as a 
light vehicle driver in Vietnam.

Moreover, this case was before the Board in October 2003, at 
which time, the Board remanded the claims for further 
development, to include obtaining medical treatment records, 
records from Social Security Administration (SSA), and a VA 
examination.  SSA records were not obtained.  However, after 
three requests for same, the RO was notified by a 
Congressperson who contacted the Agency on the veteran's 
behalf, that the veteran was ultimately found to be 
ineligible for these benefits.  There were therefore no 
records to obtain.  The requested development, therefore, was 
otherwise completed.  In addition, the veteran responded in 
November 2003 that he had no other evidence to submit, and he 
advised the RO of no further or additional medical treatment 
records.  Finally, in January 2004, the RO accorded the 
veteran a VA examination, which included review of the claims 
file.

Notwithstanding, the medical evidence does not establish that 
the veteran is diagnosed either with DM II or a pancreatic 
disease.  The medical evidence reviewed included private 
medical evidence identified by the veteran and obtained by 
the RO, and the January 2004 VA examination, including the 
results of follow up clinical testing.  The veteran was 
informed of the lack of diagnosis in the September 2004 
supplemental statement of the case, which also included 
review of the January 2004 VA examination report and follow 
up clinical results.

Additionally, the statement of the case and supplemental 
statement of the case gave the veteran specific information 
with respect to the changes in the law pursuant to the VCAA, 
as well as to the new VA duties to assist under the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim.  The veteran and representative provided additional 
information, and, in November 2003 indicated that there was 
no additional evidence to submit.  In addition, as noted 
above, the RO made three attempts to obtain records 
concerning the veteran from SSA before being notified that 
there were no records to obtain.  Finally, the RO proffered 
the veteran a VA examination in January 2004.  The Board 
notes that the examiner conducted a thorough review of the 
veteran's claims folder and the veteran's reported history in 
an attempt to reconcile apparent inconsistencies in his 
history, i.e., that he had a diagnosis of DM II by history.  
Nonetheless, a diagnosis of DM II could not be made, and no 
disease of the pancreas was found.

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA and private treatment records and 
proffered the veteran an examination in January 2004.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's claimed DM II and pancreatic 
disorder.  

The Board notes that while the December 2002 VCAA 
notification letter sent to the veteran did not discuss the 
claimed pancreatic disorder, those sent to him in April 2002 
and November 2003 did so.  These letters combined with the 
statement of the case and supplemental statement of the case, 
in aggregate, properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran and his representative 
provided additional evidence to the VA, which information was 
readily accepted by the VA.  See 38 U.S.C.A. § 5103(b) (West 
2002).

Notwithstanding the defective VCAA letter provided the 
veteran, the Board notes that notice of the laws and 
regulations governing the grant of service connection, 
including that involving the presumptive grant of DM II as 
the result of exposure to the herbicide Agent Orange, the 
evidence received and the evidence necessary to prevail in 
his claim was provided in detail by the statement of the case 
and the supplemental statement of the case.  Moreover, the 
Board notes that the duty to assist was also fulfilled, as 
the RO obtained all treatment records of which it had notice, 
and accorded the veteran an examination in January 2004.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, including those 
involving exposure to the herbicide Agent Orange.  He has, by 
information letters, a rating decision, a statement of the 
case, Board Remand, and supplemental statement of the case, 
been advised of the evidence considered in connection with 
the issues addressed in this decision and what information VA 
and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran avers that he has DM II and a pancreatic disorder 
as a result of his active service.  Specifically, he argues 
that his DM II is the result of exposure to the herbicide 
Agent Orange, and that he manifested a pancreatic disorder 
from active service to the present.

Service medical records are negative for any complaints of, 
treatment for, or findings or diagnoses of diabetes or 
pancreatic problems.  The veteran's reports of medical 
history and examination at discharge, dated in December 1966, 
reflect no complaints, clinical findings, or diagnoses of any 
diabetes or pancreatic conditions.

Private medical records dated in 1988 show monitoring of the 
veteran's blood sugar levels, but no findings or diagnoses of 
DM II.  Private medical records dated in November 2001, and 
statements proffered by the veteran's private treating 
physician, James Beck, M.C., dated in February 2002 and 
November 2003, reflect diagnosis of and treatment for colon 
cancer but are silent as to DM II or a pancreatic disorder.

In January 2004, the veteran underwent VA examination, at 
which time a history of a diagnosis of diabetes in the late 
1970s was given.  The veteran reported he had never taken 
insulin or oral agents, but had been told to avoid sugar and 
doing so kept his blood sugar down.  He said he was told that 
his diabetes was due to the fact that his pancreas does not 
produce enough insulin.  He reported occasional symptoms of 
hypoglycemia, which he tried to control by eating protein, 
and a history of occasional blood sugar elevation in recent 
years.  The examiner noted the veteran had a history of 
hypertension of several years' duration.  However, when the 
veteran took thalidomide as prescribed for his colon cancer, 
however, his blood sugar came down.  He was reported to take 
Normodyne only every week or so.  The examiner found no eye 
or renal involvement, or a history of arteriosclerotic heart 
disease.  The veteran is impotent.

The examiner further observed the veteran to have colon and 
appendiceal cancer, which was diagnosed in November 2001.  
The pathology report showed invasive carcinoma of the 
proximal colon, involving the appendix, that extended through 
the muscle wall.  Two lymph nodes were positive for 
metastastic tumor.  He was treated with chemotherapy and has 
had multiple courses of chemotherapy since that time.  
Follow-up computed tomography (CT) scan shows the tumor is 
growing slightly into the veteran's lungs.  His 
carcinoembryonic antigen has been as high as 472, but the 
last test measured 62.

Upon examination, the examiner found the abdomen to be soft 
and without hepatosplenomegaly.  The report shows diagnoses 
of DM Type II, Metastatic colon cancer, and no evidence of 
pancreatic disease other than the possibility of beta cell 
failure being etiologic in his diabetes.

Noting that the claims file, outside medical records, and Dr. 
Beck's opinion, the examiner commented that the diagnosis of 
DM II was by history, and ordered further clinical tests to 
confirm the diagnosis.  The examiner further observed that 
while the veteran did manifest hypertension, it is controlled 
and not felt to be related to diabetes.  Similarly, while the 
veteran is impotent, he did not manifest retinopathy, heart 
disease, or renal disease.  Concerning the presence of a 
pancreatic disorder, the examiner noted that there was no 
evidence of pancreatic disease.  However, there was the 
possibility of beta cell failure in relation to diabetes, and 
again, the examiner ordered further clinical tests to 
confirm.

Clinical tests were conducted and the results associated with 
the claims folder.  According to a report of contact dated 
January 2004, the results were reviewed by a second physician 
in addition to the examiner.  The report of contact indicates 
that the veteran exhibited a normal glucose level.  This 
combined with the fact that the veteran was not on medication 
to control his blood was interpreted by the second physician 
to indicate that the medical evidence does not support a 
diagnosis of diabetes.  Concerning the possibility of beta 
cell irregularity, the consulting physician noted that this 
condition would be implicated in the disease process of 
diabetes if the pancreas was not producing enough insulin.  
However, as noted above, the clinical results reflected a 
level of glucose determined to be within normal limits.

A second copy of the January 2004 VA examination is of 
record, and was associated with the claims file after the 
January 2004 report of contact.  This report is annotated and 
signed by the examining physician.  The annotations amend the 
diagnoses to reflect that neither diabetes mellitus type II 
nor any pancreatic disease was found after clinical testing. 

After review of the evidence, the Board finds that the 
medical evidence does not establish that the veteran exhibits 
a diagnosis of DM II or a pancreatic disorder.

The Board acknowledges that a history of diabetes was 
diagnosed initially in the January 2004 examination report 
and the possibility of a beta cell anomaly was also noted, 
which would have implicated a pancreatic disorder.  But the 
possible beta cell anomaly was linked to whether or not the 
veteran manifested diabetes, and the examiner ruled out a 
diagnosis of diabetes after further clinical testing the same 
month, the results of which were associated with the claims 
folder.  As above noted, the RO consulted with a second VA 
physician later in January 2004, who opined that the clinical 
results indicated normal glucose levels.  Further review by 
the examiner who conducted the January 2004 examination 
resulted in a finding of no diabetes type II and no 
pancreatic disease.  There is no other medical evidence or 
findings indicating that the veteran is currently diagnosed 
with DM II or a pancreatic disorder.  As such, the Board is 
unable to find that he has a diagnosis of either DM II or 
pancreatic disease.

The veteran has argued and did report to the examiner that he 
experiences both heightened blood sugar levels and 
hypoglycemia.  Notwithstanding, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Without diagnosis of DM II or 
pancreatic disorder, the veteran's reported complaints cannot 
in and of themselves constitute disabilities for which 
service connection may be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("in the absence of proof of a 
present disability, there can be no valid claim.")  




ORDER

The claims for entitlement to service connection for DM II, 
including as secondary to exposure to the herbicide Agent 
Orange, and a pancreatic disorder, are denied.


REMAND

As noted above, the veteran further seeks entitlement to 
service connection for his diagnosed colon cancer, including 
as secondary to exposure to the herbicide Agent Orange.

The Board notes that this case was remanded in October 2003 
for examination to obtain an opinion as to the etiology of 
the veteran's diagnosed colon cancer.  The January 2004 
examination provides only the diagnosis, and indicate the 
etiology of the veteran's diagnosed colon cancer.

Therefore, further remand is necessary to determine the 
etiology of the veteran's diagnosed colon cancer, including 
to determine whether it may be the result of exposure to the 
herbicide Agent Orange.  See 38 C.F.R. § 3.159(c)(4) (2004), 
and Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders). 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO, via the AMC, for 
the following development:

1.  The RO should again request that the 
veteran identify any and all additional 
non-VA and VA health care providers who 
treated him for colon cancer since 
November 2001.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request copies of any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records, for treatment accorded him by 
Dr. Beck, of Batesville, Arkansas, and by 
White River Medical Center, in 
Batesville, Arkansas.  In addition, the 
RO should request copies of any and all 
inpatient and outpatient records, to 
include any and all clinical medical 
records, of treatment accorded him at VA 
Medical Center (MC) in North Little Rock, 
Arkansas, and any other VAMC the veteran 
may identify from November 2001 to the 
present.

3.  The RO should write the veteran's 
physician, Dr. Bates, and give him and 
opportunity to give an opinion as to the 
etiology of the veteran's diagnosed colon 
cancer.

4.  When the above development has been 
completed, the RO should return the 
claims folder to the examiner who 
conducted the January 2004 examination, 
or another examiner if that examiner is 
not available, for an opinion as to the 
etiology of the veteran's colon cancer.  
If the RO determines that another 
examination is required, the RO should 
duly schedule one.  The examiner(s) 
is(are) requested to provide an opinion 
as to the following:

?	Is it as likely as not that the 
veteran's colon cancer is the 
result of exposure to the herbicide 
Agent Orange? or, in the 
alternative,
?	Is it as likely as not that the 
veteran's colon cancer had its onset 
during or is the result of his 
active service? 

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to service connection for 
colon cancer, including as secondary to 
the herbicide Agent Orange-and should 
ensure that it develops the claim as one 
involving exposure to Agent Orange, under 
38 C.F.R. § 3.307 (2004), as well as 
involving direct service connection, see 
Combee, supra.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


